REASONS FOR ALLOWANCE

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment of 3/1/21 has been entered in full. Claims 1, 8, 16, 29, 32-34, 42-51 are canceled. Claim 41 is amended. New claim 65 is added. Claims 28, 31, 41 and 65 are pending. 

Withdrawn Objections and/or Rejections
The following page numbers refer to the previous Office Action (11/30/20).
All objections and/or rejections of cancelled claims 1, 16, 29 and 32-34 are moot.
The objection to claims 28, 31 and 41 at page 2 is withdrawn in view of Applicants' persuasive arguments at pg 4 of the 3/1/21 reply; specifically, it is found persuasive that the term ApoC3 is "expressly defined in the specification and, therefore, does not require to be rewritten in a different form" (pg 4). While not mentioned in the reply, for the record it is noted here that page 10 provides such definition ("the term "ApoC3" refers to Apolipoprotein C3 protein"). 
The rejection of claim 41 at page 4-10 under 35 U.S.C. 112(a) as failing to comply with the written description requirement is withdrawn in view of the Applicants' amendments to the claim that have it depend from claim 28.

Rejoinder of Non-Elected Species
	The claims are directed to a method allowable with respect to the elected species of antibody. As such, the first election of species requirement is hereby withdrawn, and the previously non-elected species of antibody are hereby rejoined and fully examined.
	The second election of species, directed to lipid-lowering agents, is moot in view of the cancellation of the method claims that recited said species of agents.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 28, 31, 41 and 65 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646